IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MARK NEMCEK,                                           No. 68919
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                 Respondent.
                                                                              FILED
                                                                               MAY 09 2016


                                                                                    TV CLEk


                                         ORDER OF AFFIRMANCE
                             This is an appeal from a judgment of conviction, pursuant to a
                 guilty plea, of attempted sexual assault and luring children or mentally ill
                 persons with use of technology with the intent to engage in sexual
                 conduct. Eighth Judicial District Court, Clark County; Eric Johnson,
                 Judge.
                             Appellant contends that the district court abused its discretion
                 by declining to place him on probation as recommended by the Division of
                 Parole and Probation. He specifically contends that the district court
                 arbitrarily ignored the statutorily mandated psychosexual evaluation in
                 determining sentencing. We disagree.
                             We review a district court's sentencing decision for an abuse of
                 discretion. Parrish v. State, 116 Nev. 982, 989,12 P.3d 953, 957 (2000).
                 Appellant's sentence is within the statutory limits, see NRS 200.366(3)(b);
                 NRS 193.330(a)(1); NRS 201.560(4)(a), and it is within the district court's
                 discretion to impose a sentence different from that recommended by the
                 Division, Collins v. State, 88 Nev. 168, 171, 494 P.2d 956, 957 (1972).
                 Further, while the district court questioned the usefulness of psychosexual
                 evaluations, the court specifically said it had reviewed the psychosexual

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                evaluation in this case and found it unpersuasive considering the nature
                of the crime itself, the threat to the community, and appellant's lack of
                success with previous counseling.   See Silks v. State, 92 Nev. 91, 94, 545
                P.2d 1159, 1161 (1976) (explaining that this court will refrain from
                interfering with the sentence imposed "[s]o long as the record does not
                demonstrate prejudice resulting from consideration of information or
                accusations founded on facts supported only by impalpable or highly
                suspect evidence"); Martinez v. State, 114 Nev. 735, 738, 961 P.2d 143, 145
                (1998) (providing that the sentencing judge has discretion "to consider a
                wide, largely unlimited variety of information to insure that the
                punishment fits not only the crime, but also the individual defendant").
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                                      J.
                                                          Hardesty


                                                                                      J.
                                                          Saitta


                                                                                      J.
                                                          Pickering




                cc:   Hon. Eric Johnson, District Judge
                      Turco & Draskovich
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A